—Appeal from an amended order and judgment of the Supreme Court (Lynch, J.), entered October 27, 1994 in Schenectady County, which dismissed petitioner’s application, in a proceeding pursuant to Election Law § 16-104, to, inter alia, direct respondents to make certain changes in the official ballots listing petitioner as the Independent Line Party candidate for the office of Schenectady County Judge in the November 8, 1994 general election.
Amended order and judgment affirmed. No opinion.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Peters, JJ., concur.
Ordered that the amended order and judgment is affirmed, without costs.